DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 compares two cross-sectional areas of the tool. However, it is not entirely clear what cross-sectional areas are being compared. It seems that the junction cross-sectional area would have a very similar area to the cross-sectional area of the spot that arrow 1 points to in Fig. A below. The actual cross-sectional area of the material of the coupling portion would be a good bit less if measured at arrow 2 shown in Fig. A below. For purposes of Examination, claim 8 will be interpreted as saying the tool has a first width located at the junction between the force applying arm and the coupling portion which is small that a second maximum width of the coupling portion. 


    PNG
    media_image1.png
    380
    617
    media_image1.png
    Greyscale

Fig. A: Annotated Fig. 1 to figure out what claim limitations might mean.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner (US 2008/0070190), in view of Buchanan (US 2013/0340574).
Claim 1, Baumgartner discloses a tool (Fig. 12A) capable of being used with a bone implant, comprising: a rod (6) including a coupling portion (X12), wherein the coupling portion has a through-hole (where 9 points), wherein the rod further includes a measuring arm (60 and 13) connected to the coupling portion and a force applying arm (7) connected to the coupling portion (Fig. 12A), wherein the measuring arm includes a first extension section (Fig. 1E; 64) having a first indicator portion (Fig. 1E; 69), and the force applying arm includes a second extension section (Fig. 1E; 72) having a second indicator portion (Fig. 1E; 79), and wherein the force applying arm is elastically deformable away from the measuring arm to displace the second extension section relative to the first extension section (Fig. 13A); and an adaptor (Fig. 2A and 12A; 9) coupled in the through-hole (Fig. 12A).
However, Baumgartner does not disclose wherein the adaptor includes an outer ring and an inner ring, and wherein the outer ring is rotatable relative to the inner ring in a single direction.
Buchanan teaches a tool having an adaptor (Fig. 1) wherein the adaptor includes an outer ring (36) and an inner ring (18), and wherein the outer ring is rotatable relative to the inner ring in a single direction (Figs. 2 and 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the adaptor of Baumgartner, for the adaptor of Buchanan, since this is a well-known torque transmission mechanism (paragraph [0004]) and can give the predictable results of allowing one to apply torque to a device such as a screw, bolt, or bone implant.
Claim 4, Baumgartner in view of Buchanan discloses the tool for the bone implant as claimed in claim 1, Baumgartner also discloses wherein the coupling portion includes an expansion gap (Fig. 12B; 52) having an open end (near where 50 points) intercommunicating with the through-hole (Fig. 12B), and wherein the expansion gap extends in the coupling portion to form a closed end (end that 53 points towards).
Claim 5, Baumgartner in view of Buchanan discloses the tool for the bone implant as claimed in claim 1, Baumgartner also discloses wherein the expansion gap extends in the coupling portion along a circular path (Fig. 12A).
Claim 6, Baumgartner in view of Buchanan discloses the tool for the bone implant as claimed in claim 1, Baumgartner also discloses wherein the measuring arm and the force applying arm are disconnected from each other (Fig. 12A; note the gap that 8 points towards), and wherein the measuring arm and the force applying arm are juxtaposed and connected to the coupling portion (Fig. 12A; compare with Applicants Fig. 3).
Claim 7, Baumgartner in view of Buchanan discloses the tool for the bone implant as claimed in claim 1, Baumgartner also discloses wherein the measuring arm includes a housing (Fig. 12A; 13) having an opening (67), and wherein the second extension extends into the housing via the opening (Fig. 12A).
Claim 8, Baumgartner in view of Buchanan discloses the tool for the bone implant as claimed in claim 1, Baumgartner also discloses wherein a minimum cross-sectional area of a junction between the force applying arm and the coupling portion is smaller than 50% of a minimum cross-sectional area of the coupling portion (Fig. 12A; note how there is a neck portion and the coupling portion tapers outward).
While claim 8 is unclear, Baumgartner may not show the exact same taper that the Applicant’s device tapers at.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the cross-sectional areas of tool, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. taper from the neck portion of the tool to the distal end of the tool), discovering the optimum or workable ranges involves only routine skill in the art (i.e. whether the neck is half the width of the head or some other optimum size).
Claim 9, Baumgartner in view of Buchanan discloses the tool for the bone implant as claimed in claim 1, Buchanan also teaches wherein at least one of an outer periphery of the outer ring and an inner periphery of the inner ring is toothed (Fig. 4; 60; outer ring periphery is toothed).
Claim 10, Baumgartner in view of Buchanan discloses the tool for the bone implant as claimed in claim 1, Buchanan also teaches wherein the outer ring includes an inner periphery (Fig. 4; where 52 points) having at least one unidirectional tooth (Fig. 4), wherein the inner ring includes an outer periphery (where 34 points) having a plurality of ratchet teeth (Fig. 4; tooth that 34 points towards), and wherein the outer ring is capable of driving the inner ring to rotate in the single direction only (Fig. 4; paragraphs [0109]-[0117]).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner (US 2008/0070190), in view of Buchanan (US 2013/0340574), in further view of Ainsworth et al. (US 2006/0155297; “Ainsworth”).
Claim 2, Baumgartner in view of Buchanan disclose the tool for the bone implant as claimed in claim 1.
However, they do not disclose wherein the rod is made of a titanium alloy.
Ainsworth teaches a surgical driver (paragraph [0113]) made of a titanium alloy (paragraph [0113]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the rod of Baumgartner out of titanium alloy, as taught by Ainsworth, since this is a well-known material having the biomechanical properties and strength for a torque applying tool (paragraph [0113]).
Claim 3, Baumgartner in view of Buchanan and Ainsworth disclose the tool for the bone implant as claimed in claim 2, Ainsworth teaches the titanium alloy is Ti6Al4V (paragraph [0113]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775